Order                                                       Michigan Supreme Court
                                                                  Lansing, Michigan

  September 6, 2011                                                Robert P. Young, Jr.,
                                                                             Chief Justice

  143154                                                           Michael F. Cavanagh
                                                                         Marilyn Kelly
                                                                   Stephen J. Markman
                                                                   Diane M. Hathaway
                                                                       Mary Beth Kelly
  ASPHALT SPECIALISTS, INC.,                                           Brian K. Zahra,
           Plaintiff/Counter-Defendant/                                           Justices
           Appellant,
  v                                           SC: 143154
                                              COA: 295182
                                              Macomb CC: 2007-001854-CK
  STEVEN ANTHONY DEVELOPMENT
  COMPANY, GTR COMPANIES, GLACIER
  CLUB TWO, INC., GLACIER CLUB ONE,
  INC., GLACIER DEVELOPMENT COMPANY,
  INC., GTR BUILDERS, INC., ARLINGTON
  TRANSIT MIX, ROBERT F. TEMPLE d/b/a
  CURRENT ELECTRIC CONTRACTING, L.L.C. ,
  JP MORGAN CHASE, BOARD OF COUNTY
  ROAD COMMISSIONERS, WASHINGTON
  ASSOCIATES, L.L.C., NAGY CONCRETE
  COMPANY, NATIONAL CITY BANK OF
  THE MIDWEST, d/b/a NATIONAL CITY
  BANK and FEDERAL DEPOSIT INSURANCE
  COMPANY,
             Defendant/Cross-Defendants,
  and
  GTR GLACIER GOLF HOLDINGS,
           Defendant/Cross-Defendant/
           Counter-Plaintiff,
  and
  GTR GLACIER CLUB, L.L.C.,
           Defendant/Third-Party Defendant/
           Cross-Defendant,
  and
  LAKEVIEW CONTRACTING, INC.,
           Defendant/Third-Party Plaintiff/
           Counter-Plaintiff/Appellee,
                                                                                                              2



and
TONY ANGELO CEMENT CONSTRUCTION
COMPANY,
         Defendant/Third-Party Plaintiff/
         Counter-Plaintiff/Cross-Defendant,
and
WELLS VENTURE CORPORATION,
         Defendant/Counter-Plaintiff/Cross-
         Defendant/Appellee,
and
A & R SEALCOATING, INC.,
          Defendant/Counter-Plaintiff/Cross-
          Defendant/Appellee.

_________________________________________/

      On order of the Court, the application for leave to appeal the April 19, 2011
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 6, 2011                   _________________________________________
       p0829                                                                Clerk